Citation Nr: 1032042	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
indentified as schizoid personality disorder.

2.  Entitlement to a rating in excess of 10 percent for burn 
scars of the left foot.

3.  Entitlement to a rating in excess of 10 percent for burn 
scars of the right foot.


REPRESENTATION

Appellant represented by:	Alice Masina, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1954 to July 1956.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2010, a videoconference hearing was held on 
the record before the undersigned; a transcript of that hearing 
is of record.  The Veteran, while present, did not testify.  
Instead, his attorney (also his niece), requested an extension of 
60 days in order to obtain additional information regarding the 
claim.  While the request was granted, no such evidence was 
received.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On the record at the June 2010 videoconference hearing before 
the undersigned, the Veteran's attorney indicated that he wished 
to withdraw his appeal seeking service connection for a 
psychiatric disorder; there are no questions of law or fact 
remaining before the Board in this matter.

2.  Throughout the period of the appeal, a burn scar of the left 
foot has been manifested by a two-centimeter by three-centimeter 
area of hyperpigmentation that is minimally tender to palpation.

3.  Throughout the period of the appeal, a burn scar of the right 
foot has been manifested by three-centimeter by three-centimeter 
scar that is minimally tender to palpation.




CONCLUSIONS OF LAW

1.  The Substantive Appeal in the matter of entitlement to 
service connection for a psychiatric disorder has been withdrawn; 
the Board has no jurisdiction in this matter.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for a rating in excess of 10 percent for a burn 
scar of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).

3.  The criteria for a rating in excess of 10 percent for a burn 
scar of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for an Acquired 
Psychiatric Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the pre-hearing conference before the 
undersigned in June 2010, the Veteran's authorized representative 
withdrew his appeal in the matter of entitlement to service 
connection for a psychiatric disorder.  Hence, there are no 
allegations of error of fact or law for appellate consideration 
on that issue.  Accordingly, the Board does not have jurisdiction 
to consider an appeal in that matter, and it must be dismissed 
without prejudice.


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the increased rating issues decided herein, the provisions of 
the VCAA have been fulfilled by information provided to the 
Veteran in correspondence from the RO dated in January 2008 and 
April 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case was 
less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in March 
2008.  The Veteran did not testify at his June 2010 
videoconference hearing before the Board.  At a June 2010 pre-
hearing conference on the record, the Veteran's representative 
stated that she would submit additional evidence within 60 days.  
She has not done so.  Evidentiary development is complete.  

VA's duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claims.

Increased Rating - Law And Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

Regulations for the evaluation of skin disabilities were revised 
for claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2009)).  Because the Veteran's 
claim was pending before October, 28, 2008, it will only be 
evaluated under the rating criteria made effective prior to that 
date.  See id.

780
1
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and 
nonlinear: 
Ratin
g
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
40
 
Area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. 
cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. cm.) 
but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk.  Combine the separate evaluations under § 4.25.  
Qualifying scars are scars that are nonlinear, deep, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are 
superficial and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk.  The midaxillary line on 
each side separates the anterior and posterior portions of 
the trunk.  Combine the separate evaluations under § 4.25.  
Qualifying scars are scars that are nonlinear, superficial, 
and are not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other 
effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.

Historically, the Veteran's service treatment records show that 
he spilled hot water on his feet and sustained burns.  A February 
1957 rating decision granted service connection for residual 
scars secondary to burns of the left and right feet, rated 10 
percent disabling.  

In January 2008, the Veteran submitted a claim for increased 
rating.

A March 2008 VA examination report notes the Veteran's history of 
hot water burns on his feet and current complaints of minimal 
pain related to his scars.  The scars did not affect his ability 
to stand and walk.  (The examiner noted that the Veteran had 
suffered a stroke in 1993 which caused problems with weight 
bearing and walking.  The Veteran had also retired from his job 
based on his years of service.)  The Veteran reported that he had 
not sought any medical treatment for his scars in the past year.  
Examination of the left foot included findings of a two-
centimeter by three-centimeter area of hyperpigmentation on the 
dorsum of the foot.  There was no scar.  There was no elevation, 
depression, oozing, draining, or ulceration.  The area was 
minimally tender to palpation.  Examination of the right foot 
included findings of a three-centimeter by three-centimeter 
hyperemic, ulcerated scar on the dorsum of the foot that was 
minimally tender to palpation.  There was no elevation, 
depression, oozing, or draining.  There was no subcutaneous 
tissue loss on either foot.  The examiner noted that the 
Veteran's functional limitations were due to the residuals of his 
stroke; the burns had no significant effect on his ability to 
perform the activities of daily living.

VA outpatient treatment records include reports from the podiatry 
and diabetes clinics, dated through June 2009.  These reports 
address diabetic complications and other foot-related pathology 
unrelated to the service connected scars of the feet.   

A close review of the record reveals no distinct period during 
which the criteria for a higher rating were met for either scar 
disability.  Objective examination confirmed that during the 
period of this appeal, the Veteran has had one stable, 
superficial scar/hyperpigmented area on each foot that measured 
no more than nine square centimeters, was mildly tender to 
palpation, and caused no limitation of motion of the affected 
part.  Based on these findings, a 10 percent evaluation is 
warranted for each scar under Diagnostic Code 7804.  The medical 
evidence does not reflect the existence of any associated scar of 
a size or that involves any symptoms or pertinent characteristics 
so as to warrant the assignment of an evaluation in excess of 10 
percent under any other pertinent provision of section 4.118.  
Specifically, the scars have not been noted to be deep or cause 
limited motion.  See Diagnostic Code 7801.  Neither scar consists 
of an area of 929 sq. cm. or greater.  See Diagnostic Code 7802.  
Additionally, neither scar has not been found to be unstable or 
causes limitation of motion; thus Diagnostic Codes 7803 and 7805 
are not applicable.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his scars that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of extraschedular ratings during the appeal period.  The 
Veteran's impairment is contemplated by the schedular ratings 
assigned.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal in the matter of entitlement to service connection for 
a psychiatric disorder, indentified as schizoid personality 
disorder, is dismissed.

Entitlement to a rating in excess of 10 percent for burns of the 
left foot is denied.

Entitlement to a rating in excess of 10 percent for burn scars of 
the right foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


